DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 27th, 2021.
Applicant's election with traverse of the unity of invention requirement in the reply filed on August 23rd, 2021 is acknowledged.  The traversal is on the ground(s) that a serious search burden does not exist.  This is not found persuasive because the serious search burden requirement argued by Applicant does not apply to the 35 U.S.C. 371 unity of invention requirement at hand.  The serious search burden requirement noted by Applicant applies to US restriction practice for applications filed under 35 U.S.C. 111(a), and thus, is not applicable to the unity of invention requirement at hand.  Please refer to MPEP 1800, 1850, 1875, and 1893.03(d) for further details on unity of invention and its requirements.  For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 will be examined herein.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, lines 2-3 should read “which flow adjacent to each other”
Claim 1, line 8 should read “the catch device performs a first operation”
Claim 1, lien 9 should read “and performs a second operation”
which the hook coupling part is inserted”
Claim 10, line 5 should read “the hook coupling part is released from the hook”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recite a singular “fan” that is configured to generate first and second air flows that flow close to each other in a vertical direction.  Given Applicant’s supplied figures and written description, it appears that the recited “fan” is not a singular fan as currently claimed, but must actually comprise two fans.  Otherwise, it is not understood how Applicant’s recited “fan” (in the singular sense) would generate the two flows, as claimed, rendering the claim indefinite.  Additionally, it is noted that Applicant’s specification does not appear to support the production of two adjacent airflows with a singular fan, as currently recited, bringing about potential issues of written description support.  This renders the true scope of Claim 1 unclear, and in potential conflict with the originally filed specification.  In a similar vein, when Applicant recites “a fan housing”, “a cover”, and “a catch device”, it appears that these singular elements must each comprise two elements (i.e. two fan housings, two covers, and two fan” actually requires two fans, as noted above.  Otherwise, it is not understood how Applicant’s recited “fan housing”, “cover”, and “catch device” would be arranged relative to a singular fan, as recited, because Applicant’s specification does not support the presence of a singular fan housing, singular cover, and single catch device for use with two fans.  In this case, it appears that each fan includes a corresponding fan housing, cover, and catch device, such that separate and distinct catch operations are performed by the respective catch devices.  Therefore, in the spirit of expeditious prosecution, and given the Examiner’s understanding of the invention, it is respectfully submitted that Applicant should amend the language of Claim 1 in order to properly correspond with the originally filed specification and provide proper claim clarity.  In this instance, Applicant should incorporate the limitations of Claims 2, 11, & 12 into Claim 1 in order to properly correspond with the originally filed specification and provide clear and definite structure for the recited invention.
The term "close" in Claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, Applicant’s figures simply depict two adjacent fans within a flow generator, and thus, it appears that any flow generator with two adjacent fans would seemingly qualify as providing “close” air flows.  However, the Examiner can only guess at Applicant’s true intent.  In the spirit of expeditious prosecution, the Examiner respectfully recommends that Applicant replace the term “close” with the term “adjacent” to remedy this issue.
Claim 12, line 1 recites the limitation “the catch device”; this renders the claim indefinite because it is not made clear which of the various catch devices is actually being referred to.  In this instance, Claim 12 depends from Claims 11, 7, 2, & 1, which collectively recite “a catch device”, “a first catch device”, and “a second catch device”.  It is not made clear which of these three catch devices is meant by the language of Claim 12, rendering Claim 12 indefinite.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,574,568 to Dickinson et al.

    PNG
    media_image1.png
    863
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    879
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-6 (Fig. 1 shown immediately above), Dickinson et al. (Dickinson) discloses:

(1)	A flow generator (10; Fig. 1) comprising: a fan (double-sided impeller 28; Fig. 6) configured to generate a first air flow and a second air flow, which flow to close to each other in a vertical direction (apparent in Figs. 1, 4, & 6); a fan housing (34) configured to accommodate the fan (apparent in Figs. 2, 4, & 6); a cover (8a, 8b) disposed to surround the fan and the fan housing (Figs. 1 & 6); and a catch device (dual catch, labeled by the Examiner in Fig. 1, for clarity) configured to guide selective coupling between the cover and the fan housing (see also Figs. 5-6), wherein the catch device perform a first operation to restrict or release the cover and the fan housing in a circumferential direction (i.e. lower catch device circumferentially aligns to form aperture 127; “circumferential direction” is interpreted to mean around the rotation axis 2) and perform a second operation to restrict or release the cover and the fan housing in the vertical direction (i.e. upper catch device vertically aligns and snaps together to vertically lock cover to fan housing; “vertical direction” is interpreted to mean along the rotation axis 26).
Claim 2, the catch device comprises: a first catch device (i.e. the lower catch device) configured to guide the first operation (Figs. 1 & 6); and a second catch device (i.e. the upper catch device) configured to guide the second operation (Figs. 5-6).
In regards to Claim 3, the first catch device comprises: a latch accommodation part provided in the cover (Fig. 6); a first latch inserted into the latch accommodation part (i.e. when the housing and cover are assembled in the vertical direction (i.e. along axis 26); compare Figs. 1 & 6); and a second latch movably coupled (i.e. movable circumferentially to form aperture 127 and movable vertically (i.e. along axis 26) to engage with the first latch) to the fan housing (compare Figs. 1 & 6).
In regards to Claim 4, the second latch vertically moves (i.e. along axis 26) to be restricted to or released from the latch accommodation part (compare Figures 1 & 6).
In regards to Claim 5, the first catch device further comprises a catch protrusion (i.e. the raised lip, as seen in Fig. 6) protruding from the latch accommodation part (Fig. 6).
In regards to Claim 6, the first operation comprises: a first catch operation through which the second latch and the catch protrusion are caught with (i.e. coupled with) each other (the caught state is shown in Fig. 1); and a first release operation through which the caught state between the second latch and the catch protrusion is released (the released stated is shown in Fig. 6).
In regards to Claim 7, the second catch device comprises: a hook (72) disposed to protrude from one surface of the fan housing (Fig. 5); and a hook coupling part (74A, 74B) disposed on the cover and having a shape corresponding to the hook (Fig. 5).
In regards to Claim 8, the hook has a shape that is bent in one direction (bent shape is apparent in Fig. 5).
In regards to Claim 9, the hook and the hook coupling part are inserted by sliding at least one of the cover or the fan housing in the circumferential direction (i.e. circumferentially aligning the hook 72 with the hook coupling parts 74A/B to allow insertion thereof).
Claim 10, the second operation comprises: a second catch operation through the hook coupling part is inserted into the hook; and a second release operation through which the hook coupling part is away from the hook (this is apparent in Figs. 5-6; see also col. 6, lines 28-38).
In regards to Claim 11, the fan comprises an upper fan configured to guide the first air flow and a lower fan configured to guide the second air flow (seen in Figs. 4 & 6), the fan housing comprises an upper fan housing (i.e. the left facing walls of frame 34; seen in Fig. 6) configured to guide the first air flow and a lower fan housing (i.e. the right facing walls of frame 34; seen in Fig. 6) configured to guide the second air flow (seen in Figs. 4 & 6), and the cover comprises an upper cover (8A) configured to guide the first air flow and a lower cover (8B) configured to guide the second air flow (Figs. 4 & 6).
In regards to Claim 12, the catch device comprises: an upper catch device configured to restrict or release the upper cover and the upper fan housing (Fig. 6); and a lower catch device configured to restrict or release the lower cover and the lower fan housing (Fig. 6) (in Dickinson, both the upper and lower latches provide coupling of both covers to both housings).
	In regards to Claim 13, the catch device comprises a contact part (125) at which electrical disconnection is performed according to the restriction or release between the cover and the fan housing (col. 8, lines 49-53; in this instance, Fig. 1 shows the assembled state with the contact/wire 125 providing electrical connection, whereas Fig. 6 shows the released state with the contact/wire 125 correspondingly disconnected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also refer to WO 2011/081475 to Yun, US 5,257,904 to Sullivan, and US 3,874,191 to Hudson, all of which disclose rotary blower fans having fan housings and covers that are connected by catch devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC